Beasley, Presiding Judge.
In Poss v. Dept. of Human Resources, 206 Ga. App. 890 (426 SE2d 635) (1992), we held in Division 1 that the court did not err in granting the department’s motion for summary judgment on plaintiffs’ derivative negligence claim, but we held in Divisions 2 through 6 that the court erred in granting the department’s motion for summary judgment on plaintiffs’ direct negligence claim. On certiorari, the Supreme Court reversed our holding with respect to plaintiffs’ direct negligence claim. Ga. Dept. of Human Resources v. Poss, 263 Ga. 347 (434 SE2d 488) (1993). Accordingly, our original judgment is vacated with respect to Divisions 2 through 6 of our opinion, and the judgment of the Supreme Court is hereby made the judgment of this court. The trial court’s grant of the Department’s motion for summary judgment is affirmed in toto.

Judgment affirmed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Cooper, Andrews, Johnson, Blackburn and Smith, JJ., concur.

*755Decided January 27, 1994.
Robert H. Benfield, Jr., for appellants.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, William M. Droze, Assistant Attorney General, for appellee.